Exhibit 10.2


SECOND AMENDED AND RESTATED
FEEDSTOCK AND SHARED SERVICES AGREEMENT
THIS SECOND AMENDED AND RESTATED FEEDSTOCK AND SHARED SERVICES AGREEMENT is
entered into and effective as of January 1, 2017 (the “Effective Date”), by and
between Coffeyville Resources Refining & Marketing, LLC, a Delaware limited
liability company (“Refinery Company”), and Coffeyville Resources Nitrogen
Fertilizers, LLC, a Delaware limited liability company (“Fertilizer Company”).
RECITALS
Refinery Company owns and operates the petroleum refinery located at
Coffeyville, Kansas, which refinery is shown on Exhibit A hereto (including any
additions or other modifications made thereto from time to time, the
“Refinery”).
Fertilizer Company owns and operates the nitrogen fertilizer complex located
adjacent to the Refinery consisting of the Gasification Unit, the UAN Plant, the
Ammonia Synthesis Loop, the Utility Facilities, storage and loading facilities,
the Fertilizer Plant Water Clarifier and river access, the Grounds and related
connecting pipes and improvements, which fertilizer manufacturing complex is
connected to and associated with the Linde Facility and the Offsite Sulfur
Recovery Unit, all of which are shown on Exhibit A hereto (including any
additions or other modifications made thereto from time to time, and which are
collectively referred to herein as the “Fertilizer Plant”).
Refinery Company requires access to certain property and structures located on
the Fertilizer Plant site to conduct its business, and Fertilizer Company
requires access to certain structures and property located on the Refinery site
to conduct its business.
Fertilizer Company and Refinery Company entered into the Feedstock and Shared
Services Agreement dated as of October 25, 2007, as amended July 24, 2009, as
amended and restated April 13, 2011 and as further amended December 30, 2013 (as
amended, the “Original Agreement”), pursuant to which the parties agreed to
provide each other with certain Feedstocks and Services for use in their
respective production processes and certain other related matters. The Parties
desire to amend and restate the terms of the Original Agreement upon the terms
and subject to the conditions set forth in this Agreement and effective as of
the Effective Date.
In consideration of the premises and the mutual agreements, representations and
warranties herein set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:
ARTICLE 1

DEFINITIONS
The following terms shall have the meanings set forth below, unless the context
otherwise dictates, both for purposes of this Agreement and all Exhibits hereto:


1

--------------------------------------------------------------------------------





“Agreement” means this Second Amended and Restated Feedstock and Shared Services
Agreement and the Exhibits hereto, all as the same may be amended, modified or
supplemented from time to time.
“Ammonia Price” means the price for anhydrous ammonia determined for a
particular month as follows: The price per short ton of anhydrous ammonia shall
be the average of (i) the average of the price range published in each weekly
issue of “Green Markets” under the heading of “Ammonia” for “Southern Plains”
averaged over such weekly issues published in the applicable calendar month, and
(ii) the average of the price range published in each weekly issue of
“Fertilizer Week America” under the heading of “Ammonia” for FOB Southern
Plains” averaged over such weekly issues published in the applicable calendar
month. In the event that either of the aforesaid publications ceases to be
published, then the price per short ton of anhydrous ammonia shall be determined
by reference to the publication that does not cease publication, using the
average price range as provided for above. In the event that both of the
aforesaid publications cease to be published, then the price per short ton of
anhydrous ammonia shall be determined by reference to such generally accepted
industry publication as Fertilizer Company may designate with the consent of the
Refinery Company, which consent shall not be unreasonably withheld or delayed.
“Ammonia Synthesis Loop” means that ammonia synthesis loop within the Fertilizer
Plant shown on Exhibit A hereto, including any additions or other modifications
made thereto from time to time.
“Coke” has the meaning given such term in the Coke Supply Agreement.
“Coke Supply Agreement” means the Coke Supply Agreement between the Parties
dated as of October 25, 2007, as amended, restated, modified or replaced from
time to time.
“cscf” means one hundred scf.
“Dispute” has the meaning given such term in Article 5.
“Easement Agreement” means that Cross-Easement Agreement between the Parties
dated as of October 25, 2007, as amended, restated, modified or replaced from
time to time, under which the Fertilizer Company and the Refinery Company grant
each other certain rights to enter upon and use the real property of the other
Party for the purposes described therein.
“Effective Date” means the date first above written.
“Feedstock” means the materials and streams described in Exhibit B, all within
the tolerances and to the specifications therein contained, that are provided by
or on behalf of Refinery Company to Fertilizer Company, or by or on behalf of
Fertilizer Company to Refinery Company, as the case may be and as otherwise may
be agreed by the Parties.
“Feedstock Delivery Points” means the points at which the Feedstock is
transferred from Fertilizer Company to Refinery Company, or from Refinery
Company to Fertilizer Company, as


2

--------------------------------------------------------------------------------





the case may be and as shown on Plot Plan A and Drawing D11-0913B constituting a
part of Exhibit A.
“Fertilizer Plant” has the meaning given such term in the Recitals.
“Fertilizer Company” has the meaning given such term in the introductory
paragraph.
“Fertilizer Company Representative” means the plant manager of the Fertilizer
Plant or such other person as is designated in writing by Fertilizer Company.
“Fertilizer Plant Water Clarifier” means the Fertilizer Company’s water
clarifier and associated equipment as shown on Plot Plan A constituting a part
of Exhibit A.
“Fire Water” means the water and related systems to provide water for use in
fire emergencies and the like, as such Fire Water is described in Exhibit B, all
within the tolerances and in compliance with the specifications therein.
“Force Majeure” means war (whether declared or undeclared); fire, flood,
lightning, earthquake, storm, tornado, or any other act of God; strikes,
lockouts or other labor difficulties; unplanned plant outages; civil
disturbances, riot, sabotage, terrorist act, accident, any official order or
directive, including with respect to condemnation, or industry-wide requirement
by any governmental authority or instrumentality thereof, which, in the
reasonable judgment of the Party affected, interferes with such Party’s
performance under this Agreement; any inability to secure necessary materials
and/or services to perform under this Agreement, including, but not limited to,
inability to secure materials and/or services by reason of allocations
promulgated by governmental agencies; or any other contingency beyond the
reasonable control of the affected Party, which interferes with such Party’s
performance under this Agreement.
“Gasification Unit” means that gasification unit shown on Plot Plan A
constituting a part of Exhibit A hereto, including any additions or other
modifications made thereto from time to time.
“Grounds” means the realty on which the Fertilizer Plant is situated, which
Grounds are shown on Plot Plan A constituting a part of Exhibit A.
“High Pressure Steam” means steam described in Exhibit B under the heading “High
Pressure Steam,” all within the tolerances and in compliance with the
specifications therein contained.
“Hydrogen” means hydrogen in its gaseous form, as described in Exhibit B hereto,
all within the tolerances and in compliance with the specifications therein
contained.
“Instrument Air” means air produced by mechanical compression as described in
Exhibit B, all within the tolerances and in compliance with the specifications
therein contained.
“Laws” means all applicable laws, regulations, permits, orders and decrees,
including, without limitation, laws, regulations, permits, orders and decrees
respecting health, safety and the environment.


3

--------------------------------------------------------------------------------





“Lease Agreement” means the Lease Agreement between the Parties dated as of
October 25, 2007, as amended, restated, modified or replaced from time to time,
relating to the lease of certain Refinery Company premises to Fertilizer
Company.
“Linde” means Linde LLC, a Delaware limited liability company.
“Linde Agreement” means that certain Amended and Restated On-Site Project Supply
Agreement between Fertilizer Company and Linde (as successor in interest to The
BOC Group, Inc.), dated as of June 1, 2005, as amended.
“Linde Facility” means the plant for the production of certain products and
argon, including metering and related facilities, together with an
inter-connected liquid nitrogen product storage vessel and vaporization
equipment, as shown on Exhibit A hereto, all connected to the pipelines owned by
Linde, including any additions or other modifications made thereto from time to
time.
“mlbs” means one thousand pounds.
“MMBtu” means one million British thermal units.
“mmscf” means one million scf.
“mmscfd” means one million scf per day.
“mscf” means one thousand scf.
“Nitrogen” means nitrogen in its gaseous form, as described in Exhibit B hereto,
all within the tolerances and in compliance with the specifications therein
contained.
“Offsite Sulfur Recovery Unit” means that sulfur processing facility owned and
operated by TKI pursuant to the TKI Phase II Agreement, which Offsite Sulfur
Recovery Unit is shown on Plot Plan A constituting a part of Exhibit A hereto,
including any additions or other modifications made thereto from time to time.
“Owner” means Fertilizer Company or Refinery Company, as the context requires.
“Oxygen” means oxygen in its gaseous form, as described in Exhibit B hereto, all
within the tolerances and in compliance with the specifications therein
contained.
“Party” and “Parties” means the parties to this Agreement.
“Person” means and includes natural persons, corporations, limited partners,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities.
“PPM” means parts per million.


4

--------------------------------------------------------------------------------





“Prime Rate” means the prime interest rate as published from time to time in The
Wall Street Journal as the base lending rate on corporate loans posted by at
least seventy-five percent (75%) of the thirty (30) largest United States banks.
“psi” means pounds per square inch.
“psig” means pounds per square inch gauge.
“Raw Water and Facilities Sharing Agreement” means the Raw Water and Facilities
Sharing Agreement between the Parties dated as of October 25, 2007, as amended,
restated, modified or replaced from time to time.
“Refinery” has the meaning given such term in the Recitals hereto.
“Refinery Company” has the meaning given such term in the introductory
paragraph.
“Refinery Water Clarifier” means the Refinery Company’s water clarifier and
associated equipment.
“Refinery Company Representative” means the plant manager of the Refinery
Company or such other person as is designated in writing by Refinery Company.
“scf” means standard cubic feet at 60°F and at atmospheric pressure equal to
29.92 inches of mercury absolute, measured by standard sharp edge orifice plate
and differential pressure transmitters located at the Fertilizer Plant. The
measured flow shall be pressure and temperature compensated and totalized by the
Fertilizer Plant’s Honeywell process control computer (TDC 3000) or any
replacement computer. All transmitter signals and computer calculations are
available to the Refinery through the existing communications bus for
verification. Calibration of the transmitters shall be done at least annually
and may be done more frequently at Refinery Company’s request.
“Security Contract” means any agreement for security services to which Refinery
Company is a party pursuant to which security services are provided on the
Refinery premises and environs and on the Fertilizer Plant premises and
environs.
“Services” means the services described as such on Exhibit B.
“Sour Water” means the process stream described on Exhibit B that meets the
tolerances and specifications therein contained.
“ST” means short tons.
“STPD” means short tons per day.
“Tail Gas” means tail gas described in Exhibit B under the heading “Tail Gas,”
all within the tolerances and in compliance with the specifications therein
contained.


5

--------------------------------------------------------------------------------





“TKI” means Tessenderlo Kerley, Inc.
“TKI General Plant and Labor Costs” means (i) the costs incurred and
appropriately billed to Refinery Company pursuant to the TKI Phase I Agreement
and (ii) the costs incurred and appropriately billed to Fertilizer Company
pursuant to the TKI Phase II Agreement.
“TKI Phase I Agreement” means the Amended and Restated Phase I Sulfur Processing
Agreement, dated June 28, 2009, between Refinery Company and TKI, as amended
from time to time.
“TKI Phase I Unit” means the sulfur processing facility owned and operated by
TKI pursuant to the TKI Phase I Agreement.
“TKI Phase II Agreement” means the Amended and Restated Phase II Sulfur
Processing Agreement, dated June 28, 2009, between Fertilizer Company and TKI, ,
as amended from time to time.
“Transfer” means the sale, exchange, gift or other assignment of rights or
interests, whether by specific assignment, merger, consolidation, entity
conversion or other disposition, but not including any bona fide pledge or
assignment for collateral purpose in connection with any financing.
“UAN Plant” means the urea ammonium nitrate plant shown on Exhibit A hereto,
including any additions or other modifications made thereto from time to time.
“UAN Price” means the price for 32% urea ammonium nitrate determined for a
particular month as follows: The price per short ton of 32% urea ammonium
nitrate shall be the average of (i) the average of the price range published in
each weekly issue of “Green Markets” under the heading of “UAN” for “Mid
Cornbelt” averaged over such weekly issues published in the applicable calendar
month and then multiplied by thirty-two (32), and (ii) the average of the price
range published in each weekly issue of “Fertilizer Week America” under the
heading of “UAN” for “FOB Midwest” averaged over such weekly issues published in
the applicable calendar month. In the event that either of the aforesaid
publications ceases to be published, then the price per short ton of 32% urea
ammonium nitrate shall be determined by reference to the publication that does
not cease publication, using the average price range as provided for above. In
the event that both of the aforesaid publications cease to be published, then
the price per short ton of 32% urea ammonium nitrate shall be determined by
reference to such generally accepted industry publication as Fertilizer Company
may designate with the consent of the Refinery Company, which consent shall not
be unreasonably withheld or delayed.
“Utility Facilities” mean the utility facilities shown on Exhibit A hereto,
including any additions or other modifications made thereto from time to time.
ARTICLE 2

FEEDSTOCK AND SHARED SERVICES
Section 2.1    Steam.


6

--------------------------------------------------------------------------------





2.1.1    Refinery Steam Obligations
(a)    Start-up Steam. Refinery Company shall, upon reasonable request by the
Fertilizer Company, make available to Fertilizer Company High Pressure Steam at
a cost to Fertilizer Company as designated on Exhibit B hereto, at sufficient
pressure and in sufficient amounts, to allow Fertilizer Company to commence and
recommence operation of the Fertilizer Plant from time to time at Fertilizer
Company’s request. The parties anticipate that commencement and/or
recommencement of Fertilizer Plant operations will require approximately 75,000
pounds per hour of High Pressure Steam. For purposes of this Subsection
2.1.1(a), such High Pressure Steam shall be referred to as “Start-Up Steam.”
Refinery Company shall use commercially reasonable efforts to make available
Start-Up Steam when requested by Fertilizer Company; provided that Refinery
Company shall not be obligated to make available Start-Up Steam hereunder if
doing so would have a material adverse effect on Refinery operations. Fertilizer
Company shall provide reasonable notice to Refinery Company of the approximate
time and date of each of its requirements for Start-Up Steam.
(b)    Linde Steam. Refinery Company shall make commercially reasonable efforts
as its operations permit, at a cost to Fertilizer Company as set forth in
Exhibit B, to make available High Pressure Steam produced at the Refinery to the
Fertilizer Company, solely for use at the Linde Facility. Fertilizer Company
shall provide reasonable notice to Refinery Company of the approximate time and
date of each of its requirements for High Pressure Steam under this subsection
2.1.1(b); provided that Refinery Company shall not be obligated to make
available High Pressure Steam hereunder if doing so would have a material
adverse effect on Refinery operations.
2.1.2    Fertilizer Plant Steam Obligations
Fertilizer Company shall make available at a cost to Refinery Company as set
forth in Exhibit B, solely for use at the Refinery, any High Pressure Steam
produced by the Fertilizer Plant that is not required for the operation of the
Fertilizer Plant, following reasonable notice from Refinery Company requesting
such steam.
2.1.3    Mutual Steam Obligations
(a)    Low Pressure Steam. Refinery Company and Fertilizer Company may supply
each other any steam (other than High Pressure Steam) produced by either of
their respective operations, which is not required by such operation and is
required for the other Party’s operation, at no cost; provided, however, there
shall be no obligation by either Party to supply any such steam and the Party
requiring such steam shall give reasonable notice to the other Party of any
request.
(b)    Steam Condensate. Refinery Company shall retain all steam condensate for
steam delivered to Refinery Company hereunder and Fertilizer Company shall
retain all steam condensate for all steam delivered to Fertilizer Company
hereunder.
Section 2.2    Nitrogen. Fertilizer Company shall make available to Refinery
Company, solely for use at the Refinery, any Nitrogen produced by the Linde
Facility and available to Fertilizer Company that is not required, as determined
in a commercially reasonable manner by the Fertilizer Company based on its then
current or anticipated operational requirements, for the operation of the


7

--------------------------------------------------------------------------------





Fertilizer Plant, following reasonable notice from Refinery Company requesting
such Nitrogen, at a cost to Refinery Company as designated on Exhibit B hereto.
Section 2.3    Instrument Air.
(a)    Fertilizer Company shall make available for purchase by Refinery Company,
for use solely at the Refinery, Instrument Air at a flow rate of not less than
3mscf/minute to the extent produced by the Linde Facility and available to
Fertilizer Company and not required, as determined in a commercially reasonable
manner by the Fertilizer Company based on its then current or anticipated
operational requirements, for the operation of the Fertilizer Plant, at a cost
to Refinery Company as designated on Exhibit B hereto and following reasonable
request and notice from Refinery Company.
(b)    Refinery Company shall make available for purchase by Fertilizer Company
for use solely at the Fertilizer Plant, Instrument Air to the extent that
Instrument Air is not available from the Linde Facility and is available from
Refinery Company and not required, as determined in a commercially reasonable
manner by the Refinery Company based on its then current or anticipated
operational requirements, for the operation of the Refinery, at a flow rate of
not less than 3 mscf/minute and at a cost to Fertilizer Company as designated on
Exhibit B and following reasonable request and notice from the Fertilizer
Company.
(c)    Either Fertilizer Company or Refinery Company may terminate its
obligation to make Instrument Air available for purchase by the other party
hereunder upon not less than twelve (12) months prior written notice to the
other party.
Section 2.4    Oxygen Supply to Refinery. Fertilizer Company shall provide to
Refinery Company, solely for use at the Refinery, any Oxygen produced by the
Linde Facility and made available to Fertilizer Company, as determined in a
commercially reasonable manner by the Fertilizer Company not to exceed 29.8
STPD, based on its then current or anticipated operational requirements for the
operation of the Fertilizer Plant, which Oxygen is not required for the
operation of the Fertilizer Plant, following reasonable notice from Refinery
Company requesting such Oxygen, at no cost to Refinery Company beginning January
1, 2017.
Section 2.5    Coke Supply to Fertilizer Plant. The terms and conditions
governing Refinery Company’s sales of Coke to Fertilizer Company shall be set
forth in the Coke Supply Agreement.
Section 2.6    Sulfur; TKI Agreements.
(a)    TKI Phase II Agreement. Refinery Company shall provide to TKI the
utilities described in Section 2.6 of the TKI Phase II Agreement. Fertilizer
Company shall reimburse Refinery Company for such utilities provided. Without
limiting the foregoing, Fertilizer Company shall reimburse Refinery Company for
electricity used by the Offsite Sulfur Recovery Unit as determined by the
estimated electrical load of the Offsite Sulfur Recovery Unit, which estimated
electrical load is 1,051 kilowatts. The number of kilowatts provided for in the
immediately preceding sentence will be multiplied by the average rate per
kilowatt hour that the Refinery Company pays for electricity times the hours the
Offsite Sulfur Recovery Unit is in operation in the calendar month


8

--------------------------------------------------------------------------------





for which such electricity reimbursement is being calculated. Refinery Company
shall send a monthly invoice for such electricity cost as calculated in this
Subsection along with Fertilizer Company’s allocated share (as such allocation
is reasonably agreed to by the Parties) of such other utilities provided by
Refinery Company to TKI as required by the TKI Phase II Agreement. Fertilizer
Company shall pay each such invoice within 15 days after receipt. Refinery
Company shall receive, at no cost to either Owner, all return utility streams
consisting primarily of low pressure steam (but excluding sulfur from the
Offsite Sulfur Recovery Unit) and steam condensate under the TKI Phase II
Agreement. Fertilizer Company shall not amend or terminate the TKI Phase II
Agreement without the prior written consent of Refinery Company, which consent
shall not be unreasonably withheld or delayed. Refinery Company shall not amend
or terminate the TKI Phase I Agreement without the prior written consent of
Fertilizer Company, which consent shall not be unreasonably withheld or delayed.
(b)    Cost Sharing. The TKI General Plant and Labor Costs shall be shared
equally by the Parties; provided, however, that in those instances where a
particular cost can be reasonably determined to be associated with a particular
Party, such Party shall bear such cost.
(c)    Sulfur to Block. If at any time the pricing mechanisms for sulfur
contained in Section 8.1 of the TKI Phase II Agreement do not accurately reflect
then current sulfur market conditions, resulting in Fertilizer Company retaining
sulfur in lieu of selling such excess sulfur to TKI, then Refinery Company
agrees to remove and take title to such sulfur in exchange for a fee payable by
Fertilizer Company to Refinery Company of $11.50 per long ton, with such fee
representing the costs incurred by Refinery Company to transport and store
sulfur to block. The foregoing fee may be adjusted from time to time by mutual
agreement of the parties to take into account charges assessed by third parties
for loading sulfur into equipment owned or controlled by Refinery Company, or
other potential increases or decreases in charges.
Section 2.7    Water.
(a)    Raw Water. The allocation of raw water rights and obligations between the
Fertilizer Company and the Refinery Company is provided in the Raw Water and
Facilities Sharing Agreement.
(b)    Sour Water. Refinery Company shall receive and process, at no cost to
Fertilizer Company, all of the Sour Water produced at the Fertilizer Plant which
does not exceed the volume parameters set forth on Exhibit B hereto.
(c)    Refinery Supply of Fire Water. Refinery Company shall, at no cost or
expense to Fertilizer Company, use reasonable efforts to keep and maintain its
Fire Water systems, tanks, water inventory and equipment in such condition,
repair and state of readiness so as to allow uninterrupted service to Fertilizer
Company for use at the Fertilizer Plant and shall grant Fertilizer Company
access to the Fire Water system for use of such system in conjunction with the
Fire Water system of the Fertilizer Plant, for use in connection with Fertilizer
Company’s street sweeper and for use in washing down the Fertilizer Plant coke
pad. The Refinery’s Fire Water system and the points of access by Fertilizer
Company to the Fire Water system are shown on Plot Plan A which constitutes part
of Exhibit A hereto. Notwithstanding the foregoing, Fertilizer Company
acknowledges and agrees that Refinery Company shall not be liable for any
damages incurred resulting from its failure


9

--------------------------------------------------------------------------------





or inability to provide Fire Water hereunder. If the Refinery Company should
cease operations of the Refinery (including the Refinery Fire Water system),
Refinery Company shall provide advance notice of such cessation of operations to
Fertilizer Company and Fertilizer Company may, upon notice to Refinery Company,
operate such Refinery Fire Water System, at the cost and expense of the
Fertilizer Company and for the benefit of the Fertilizer Company for a period of
up to two years.
Section 2.8    Security. Fertilizer Company agrees to pay its pro rata share
(determined as provided in Exhibit B) of security services provided under the
Security Contract upon receipt of an invoice from Refinery Company for such pro
rata share, as provided in Exhibit B. Refinery Company and Fertilizer Company
shall also cooperate in developing and administering a mutual security plan.
Refinery Company may, upon six (6) months prior written notice to Fertilizer
Company, require Fertilizer Company to enter into a separate agreement for
security services and adopt and administer a security plan covering solely its
premises. Fertilizer Company may, upon six (6) months prior written notice to
Refinery Company, terminate taking security services from Refinery Company,
whereupon at the end of such six (6) month period, Fertilizer Company may cease
paying Refinery Company for such security services and will adopt and administer
its own security plan. Fertilizer Company acknowledges and agrees that Refinery
Company shall not be liable to Fertilizer Company for any damages, losses or
other liability arising, directly or indirectly, out of the services performed
by any service provider engaged by Refinery Company to perform security
services, or arising, directly or indirectly, out of any mutual security plan.
Section 2.9    Hydrogen Supply.
(a)    Upon reasonable request by Refinery Company from time to time during the
term of this Agreement, and to the extent available to Fertilizer Company,
Fertilizer Company agrees to provide Hydrogen to Refinery Company in accordance
with the specifications set forth on Exhibit B and for the applicable prices set
forth on Exhibit B, in each case subject to the following:
(i)    Fertilizer Company will not be obligated to provide any Hydrogen to
Refinery Company if such Hydrogen is required, as determined in a commercially
reasonable manner by Fertilizer Company based on its then current or anticipated
operation requirements, for the operation of the Fertilizer Plant;
(ii)    Fertilizer Company will not be obligated to provide any Hydrogen to
Refinery Company if Fertilizer Company or the board of directors of the general
partner of CVR Partners, LP (the sole member of Fertilizer Company) determines,
in each case in their sole discretion, that such sale of Hydrogen would
adversely affect the classification of CVR Partners, LP as a partnership for
federal income tax purposes; and
(iii)    Fertilizer Company will not be obligated to provide any Hydrogen to
Refinery Company if Fertilizer Company determines in its sole discretion that
such sale of Hydrogen would not be in Fertilizer Company’s best interest.
(b)    Total Monthly Gross Fees of Hydrogen sales by Fertilizer Company to
Refinery Company and by Refinery Company to Fertilizer Company pursuant to the
Hydrogen Purchase and


10

--------------------------------------------------------------------------------





Sale Agreement between the parties, effective January 1, 2017 (as may be amended
from time to time) will be netted against each other on a monthly basis.
(c)    Notwithstanding the provisions of (a) and (b) above, Refinery Company and
Fertilizer Company may purchase Hydrogen from the other party upon such terms
and conditions as the parties mutually agree upon in writing from time to time
with respect to any single purchase, any series of purchases, or otherwise.
Section 2.10    Natural Gas. Refinery Company is a party to a “Sales and
Transportation Service Agreement” dated August 27, 1992 with United Cities Gas
Company (now Atmos Energy), and the City of Coffeyville (“Gas Contract”)
pursuant to which natural gas is transported to the Refinery and the Fertilizer
Plant. Refinery Company will nominate and purchase natural gas transportation
and natural gas supplies for the Fertilizer Company and Fertilizer Company
agrees to coordinate with Refinery Company with respect to such nominations and
to provide Refinery Company timely information regarding Fertilizer Company’s
requirements for natural gas transportation and natural gas supplies. Refinery
Company shall provide Fertilizer Company with an invoice for natural gas supply
and transportation services received by Fertilizer Company promptly following
Refinery Company’s receipt of invoices from Atmos Energy (or Refinery Company’s
then-current natural gas transportation provider(s)), any relevant interstate
natural gas pipeline and the then current natural gas supplier(s) and for agreed
to fees related to infrastructure constructed by Refinery Company to supply
natural gas to the Fertilizer Company, if any.
At the request of either Fertilizer Company or Refinery Company, the Parties
agree to use their commercially reasonable efforts to (i) add Fertilizer Company
as a party to the Gas Contract, any successor natural gas provider, or to reach
some other mutually acceptable accommodation (including, but not limited to
separate natural gas transportation agreements) whereby both Refinery Company
and Fertilizer Company would each be able to receive, on an individual basis,
natural gas transportation service from Atmos or a successor natural gas
provider on similar terms and conditions; and (ii) separate natural gas
purchasing so that the Refinery Company and Fertilizer Company would each
purchase for their own account the natural gas supplies to be delivered to the
Refinery and Fertilizer Plant respectively.
Section 2.11    Railroad Tracks. Refinery Company and Fertilizer Company
currently share rail services on railroad tracks that traverse the Refinery
premises in part and the Fertilizer Plant premises in part, some of which
railroad tracks are owned by Union Pacific and operated by South Kansas &
Oklahoma Railroad, Inc., or their successors (“Main Tracks”), some of which
railroad tracks are owned and operated by Refinery Company (“Refinery Tracks”),
and some of which railroad tracks are owned and operated by Fertilizer Company
(“Fertilizer Tracks”). The Parties agree to coordinate and cooperate to ensure
that each Party has access to the Main Tracks, the Refinery Tracks, and the
Fertilizer Tracks for the receipt of Feedstocks and delivery out of products,
and to pay a mutually agreed prorated share of the costs and expense of
maintaining such railroad tracks based upon an approximation of actual use. Each
Party shall use its best commercially reasonable efforts to move railroad cars
from the Main Tracks to the Refinery Tracks or the Fertilizer Tracks as soon as
possible following arrival of such railroad cars. Each Party shall utilize such
Party’s own railroad sidings for the loading and unloading of any products or
other items by such


11

--------------------------------------------------------------------------------





Party. Railroad track sharing between the Parties shall also be subject to and
in accordance with the railroad trackage easements provided for in the Easement
Agreement.
Section 2.12    South Administration Building, Laboratory Building, and Oil
Storage Building Use and Occupancy. The Refinery Company will allow the
Fertilizer Company to occupy a portion of the buildings known on the date hereof
as the “South Administration Building,” the “Laboratory Building,” and the Oil
Storage Building for, without limitation, purposes of office space, maintenance
space, storage and laboratory space therein, as more specifically provided in
the Lease Agreement.
Section 2.13     Tank Capacity. To the extent available, Refinery Company and
Fertilizer Company agree to provide the other party with finished product tank
capacity from time to time. The terms under which such tank capacity will be
provided, including the fee, term and tank designation will be mutually agreed
upon by the parties.
Section 2.14    Tail Gas. Fertilizer Company will make available to Refinery
Company, solely for use at the Refinery, Tail Gas at a cost to Refinery Company
as designated on Exhibit B hereto.
ARTICLE 3

TERM
Section 3.1    Term. This Agreement shall be for an initial term of twenty (20)
years, commencing April 13, 2011. The term of this Agreement shall be
automatically extended following the initial term for additional successive five
(5) year renewal periods, unless either party gives notice to the other party,
not less than three (3) years prior to the date that any such renewal period
would commence, that such party does not desire to extend and renew the term of
this Agreement, in which event this Agreement shall terminate upon the
expiration of the term in which the notice of nonrenewal is given.
Section 3.2    Termination. Notwithstanding Section 3.1, this Agreement may be
terminated by mutual agreement of the Parties. This Agreement may also be
terminated as follows:
(a)    This Agreement may be terminated by one Party (the “Terminating Party”)
upon notice to the other Party (the “Breaching Party”), following the occurrence
of an Event of Breach with respect to the Breaching Party. For purposes hereof,
an “Event of Breach” shall occur when both of the following exist: (i)  a breach
of this Agreement by the Breaching Party has not been cured by such Breaching
Party within thirty (30) days after receipt of written notice thereof from the
Terminating Party or, in the case of a breach that is not reasonably feasible to
effect a cure within said 30-day period, within ninety (90) days after such
receipt provided that the Breaching Party diligently prosecutes the cure of such
breach; and (ii) the breach materially and adversely affects the ability of the
Terminating Party to operate its Refinery or its Fertilizer Plant, as the case
may be.


12

--------------------------------------------------------------------------------





(b)    This Agreement may be terminated by the Refinery Company effective as of
the permanent termination of substantially all of the operations at the Refinery
(with no intent by Refinery Company or its successor to recommence operations at
the Refinery); provided, however, that notice of such permanent termination of
operations shall be provided by the Refinery Company to Fertilizer Company at
least twelve (12) months prior to such permanent termination.
(c)    This Agreement may be terminated by the Fertilizer Company effective as
of the permanent termination of substantially all of the fertilizer production
operations at the Fertilizer Plant (with no intent by Fertilizer Company or its
successor to recommence operations at the Fertilizer Plant); provided, however,
that notice of such permanent termination of operations shall be provided by the
Fertilizer Company to Refinery Company at least twelve (12) months prior to such
permanent termination.
(d)    This Agreement may be terminated by one Party upon notice to the other
Party following (i) the appointment of a receiver for such other Party or any
part of its property, (ii) a general assignment by such other Party for the
benefit of creditors of such other Party, or (iii) the commencement of a
proceeding under any bankruptcy, insolvency, reorganization, arrangement or
other law relating to the relief of debtors by or against such other Party;
provided, however, that if any such appointment or proceeding is initiated
without the consent or application of such other Party, such appointment or
proceeding shall not constitute a termination event under this Agreement until
the same shall have remained in effect for sixty (60) days.
Section 3.3    Effects of Expiration or Termination. Refinery Company and
Fertilizer Company agree that upon and after expiration or termination of this
Agreement:
(a)    Each Party will remain obligated to make any payment due to the other
Party hereunder for any Feedstock or Service delivered to or purchased by such
Party prior to termination.
(b)    Liabilities of any Party arising from any act, breach or occurrence prior
to termination will remain with such Party.
(c)     The Parties’ rights and obligations under Sections 10.1 and 10.6 and
ARTICLES 5, 6, 7, 8, 9, 11, 12 and 15 and the second paragraph of Section 2.10
will survive the expiration or termination of this Agreement.
ARTICLE 4

PAYMENT
Section 4.1    Payment. Any amount payable hereunder shall be represented by an
invoice therefor provided by the Party to receive said payment to the other
Party. All such invoices shall be submitted weekly (or on such other periodic
basis as the Parties may agree to in writing from time to time with respect to
any particular Feedstock or Service) and set forth sufficient detail to reflect
the determination of the amount payable hereunder. Unless otherwise indicated,
all such invoices will be due net fifteen (15) days. The Parties shall make
payment in full of the amount due under each invoice in strict compliance with
the payment terms as set forth in this Agreement


13

--------------------------------------------------------------------------------





without any deduction for any discount or credits, contra or setoffs of any kind
or amount whatsoever unless expressly authorized in writing by each Party prior
to the payment date relating to such invoice(s), and except that each Party
shall be entitled to offset, against any amount payable by such Party to the
other Party for Feedstocks or Services hereunder or for Coke under the Coke
Supply Agreement, any amounts payable from such other Party for Feedstocks or
Services hereunder.
Section 4.2    Delinquencies. To the extent any amount payable under this
Agreement is not paid when due, then in addition to the amount payable and in
addition to all other available rights and remedies, the applicable Party also
shall be obligated to pay interest on such amount payable from and after the due
date for such payment until such payment is made at a rate of interest per annum
equal to three percent (3%) above the Prime Rate (the “Late Payment Rate”).
ARTICLE 5

DISPUTES
Section 5.1    Resolution of Disputes. The Parties shall in good faith attempt
to resolve promptly and amicably any dispute between the Parties arising out of
or relating to this Agreement (each a “Dispute”) pursuant to this Article 5. The
Parties shall first submit the Dispute to the Fertilizer Company Representative
and the Refinery Company Representative, who shall then meet within fifteen (15)
days to resolve the Dispute. If the Dispute has not been resolved within
forty-five (45) days after the submission of the Dispute to the Fertilizer
Company Representative and the Refinery Company Representative, the Dispute
shall be submitted to a mutually agreed non-binding mediation. The costs and
expenses of the mediator shall be borne equally by the Parties, and the Parties
shall pay their own respective attorneys’ fees and other costs. If the Dispute
is not resolved by mediation within ninety (90) days after the Dispute is first
submitted to the Refinery Company Representative and the Fertilizer Company
Representative as provided above, then the Parties may exercise all available
remedies.
Section 5.2    Multi-Party Disputes. The Parties acknowledge that they or their
respective affiliates contemplate entering or have entered into various
additional agreements with third parties that relate to the subject matter of
this Agreement and that, as a consequence, Disputes may arise hereunder that
involve such third parties (each a “Multi-Party Dispute”). Accordingly, the
Parties agree, with the consent of such third parties, that any such Multi-Party
Dispute, to the extent feasible, shall be resolved by and among all the
interested parties consistent with the provisions of this Article 5.
ARTICLE 6

INDEMNIFICATION
Section 6.1    Indemnification Obligations. Each of the Parties (each, an
“Indemnitor”) shall indemnify, defend and hold the other Party and its
respective officers, directors, members, managers and employees (each, an
“Indemnitee”) harmless from and against all liabilities, obligations, claims,
losses, damages, penalties, deficiencies, causes of action, costs and expenses,


14

--------------------------------------------------------------------------------





including, without limitation, attorneys’ fees and expenses (collectively,
“Losses”) imposed upon, incurred by or asserted against the person seeking
indemnification that are caused by, are attributable to, result from or arise
out of the breach of this Agreement by the Indemnitor or the negligence or
willful misconduct of the Indemnitor, or of any officers, directors, members,
managers, employees, agents, contractors and/or subcontractors acting for or on
behalf of the Indemnitor. Any indemnification obligation pursuant to this
Article 6 with respect to any particular Losses shall be reduced by all amounts
actually recovered by the Indemnitee from third parties, or from applicable
insurance coverage, with respect to such Losses. Upon making any payment to any
Indemnitee, the Indemnitor shall be subrogated to all rights of the Indemnitee
against any third party in respect of the Losses to which such payment relates,
and such Indemnitee shall execute upon request all instruments reasonably
necessary to evidence and perfect such subrogation rights. If the Indemnitee
receives any amounts from any third party or under applicable insurance coverage
subsequent to an indemnification payment by the Indemnitor, then such Indemnitee
shall promptly reimburse the Indemnitor for any payment made or expense incurred
by such Indemnitor in connection with providing such indemnification payment up
to the amount received by the Indemnitee, net of any expenses incurred by such
Indemnitee in collecting such amount.
Section 6.2    Indemnification Procedures.
(a)    Promptly after receipt by an Indemnitee of notice of the commencement of
any action that may result in a claim for indemnification pursuant to this
Article 6, the Indemnitee shall notify the Indemnitor in writing within 30 days
thereafter; provided, however, that any omission to so notify the Indemnitor
will not relieve it of any liability for indemnification hereunder as to the
particular item for which indemnification may then be sought (except to the
extent that the failure to give notice shall have been materially prejudicial to
the Indemnitor) nor from any other liability that it may have to any Indemnitee.
The Indemnitor shall have the right to assume sole and exclusive control of the
defense of any claim for indemnification pursuant to this Article 6, including
the choice and direction of any legal counsel.
(b)    An Indemnitee shall have the right to engage separate legal counsel in
any action as to which indemnification may be sought under any provision of this
Agreement and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnitee unless (i) the
Indemnitor has agreed in writing to pay such fees and expenses, (ii) the
Indemnitor has failed to assume the defense thereof and engage legal counsel
within a reasonable period of time after being given the notice required above,
or (iii) the Indemnitee shall have been advised by its legal counsel that
representation of such Indemnitee and other parties by the same legal counsel
would be inappropriate under applicable standards of professional conduct
(whether or not such representation by the same legal counsel has been proposed)
due to actual or potential conflicts of interests between them. It is
understood, however, that to the extent more than one Indemnitee is entitled to
engage separate legal counsel at the Indemnitor’s expense pursuant to clause
(iii) above, the Indemnitor shall, in connection with any one such action or
separate but substantially similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of only one separate firm of attorneys at any time
for all such Indemnitees having the same or substantially similar claims


15

--------------------------------------------------------------------------------





against the Indemnitor, unless but only to the extent the Indemnitees have
actual or potential conflicting interests with each other.
(c)    The Indemnitor shall not be liable for any settlement of any action
effected without its written consent, but if settled with such written consent,
or if there is a final judgment against the Indemnitee in any such action, the
Indemnitor agrees to indemnify and hold harmless the Indemnitee to the extent
provided above from and against any loss, claim, damage, liability or expense by
reason of such settlement or judgment.
ARTICLE 7

ASSIGNMENT
This Agreement shall extend to and be binding upon the Parties hereto, their
successors and permitted assigns. Either Party may assign its rights and
obligations hereunder solely (i) to an affiliate under common control with the
assigning Party, provided that any such assignment shall require the prior
written consent of the other Party hereto (such consent not to be unreasonably
withheld or delayed), and provided that the applicable assignee agrees, in a
written instrument delivered to (and reasonably acceptable to) such other Party,
to be fully bound hereby, or (ii) to a Party’s lenders for collateral security
purposes, provided that in the case of any such assignment each Party agrees (x)
to cooperate with the lenders in connection with the execution and delivery of a
customary form of lender consent to assignment of contract rights and (y) any
delay or other inability of a Party to timely perform hereunder due to a
restriction imposed under the applicable credit agreement or any collateral
document in connection therewith shall not constitute a breach hereunder. In
addition, each Party agrees that it will assign its rights and obligations
hereunder to a transferee acquiring all or substantially all of the equity in or
assets of the assigning Party related to the Refinery or Fertilizer Plant (as
applicable), which transferee must be approved in writing by the non-assigning
Party (such approval not to be unreasonably withheld or delayed) and must agree
in writing (with the non-assigning Party) to be fully bound hereby.
ARTICLE 8

GOVERNING LAW AND VENUE
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF KANSAS WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SAID
STATE. THE PARTIES AGREE THAT ANY ACTION BROUGHT IN CONNECTION WITH THIS
AGREEMENT MAY BE MAINTAINED IN ANY COURT OF COMPETENT JURISDICTION LOCATED IN
THE STATE OF KANSAS, AND EACH PARTY AGREES TO SUBMIT PERSONALLY TO THE
JURISDICTION OF ANY SUCH COURT AND HEREBY WAIVES THE DEFENSES OF FORUM
NON-CONVENIENS OR IMPROPER VENUE WITH RESPECT TO ANY ACTION BROUGHT IN ANY SUCH
COURT IN CONNECTION WITH THIS AGREEMENT.


16

--------------------------------------------------------------------------------





ARTICLE 9

LIMITATION OF LIABILITY
In no event, whether based on contract, indemnity, warranty, tort (including
negligence), strict liability or otherwise, shall either Party, its employees,
suppliers or subcontractors, be liable for loss of profits or revenue or
special, incidental, exemplary, punitive or consequential damages; provided,
however, that the foregoing limitation shall not preclude recourse to any
insurance coverage maintained by the Parties pursuant to the requirements of
this Agreement or otherwise.
ARTICLE 10

OPERATION OF FERTILIZER PLANT AND REFINERY
Section 10.1    Cooperation. Refinery Company and Fertilizer Company shall cause
their respective personnel located at the Refinery and the Fertilizer Plant to
fully cooperate with, and comply with the reasonable requests of, the other
Party and its employees, agents and contractors to support such other Party’s
operations in a safe and efficient manner; provided, however, that nothing in
this Section 10.1 shall require the expenditure of any monies other than may
otherwise be required elsewhere in this Agreement. In addition, the Parties
agree to (i) meet promptly following the request by either Party to develop a
long term plan for the bifurcation of those properties and services that one
Party or the other deems appropriate to bifurcate and (ii) cooperate fully with
each other to implement such plan in an expeditious and cost effective manner.
The costs of implementing any such program, such as costs and expense of
negotiating with contract counterparties and legal fees, shall be borne equally
unless otherwise agreed.
Section 10.2    Fertilizer Plant Operations. Subject to the express obligations
of the Parties under this Agreement, no provision of this Agreement is intended
as, or shall be construed to be, any agreement on the part of Fertilizer Company
to operate the Fertilizer Plant in any particular manner or to continue
operations at the Fertilizer Plant, all in its sole discretion; provided,
however, that prior notice of any permanent termination of operations shall be
provided by Fertilizer Company to the Refinery Company pursuant to Section
3.2(c).
Section 10.3    Refinery Operations. Subject to the express obligations of the
Parties under this Agreement, no provision of this Agreement is intended as, or
shall be construed to be, any agreement on the part of Refinery Company to
operate the Refinery in any particular manner or to continue operations at the
Refinery, all in its sole discretion; provided, however, that prior notice of
any permanent termination of operations shall be provided by Refinery Company to
the Fertilizer Company pursuant to Section 3.2(b).
Section 10.4    Suspension of Services.
(a)    Temporary Suspension of Feedstock or Services for Repairs/Maintenance.
The provision of one or more of the Feedstocks or Services by the Parties may be
temporarily suspended for such periods of time as are necessary to carry out
scheduled or unscheduled maintenance or necessary repairs or improvements to the
Refinery or the Fertilizer Plant, as the case may be (each,


17

--------------------------------------------------------------------------------





a “Temporary Service Suspension”). In connection with any such Temporary Service
Suspension, Refinery Company or Fertilizer Company (as applicable) may elect to
reduce, interrupt, allocate, alter or change the Feedstock or Services that it
is required to provide hereunder, provided that, except in the case of
emergencies, the applicable Party shall deliver not less than thirty (30) days
prior written notice to the other Party of any planned Temporary Service
Suspension, including relevant details relating to the proposed reduction,
interruption, allocation, alteration or change in the Feedstock or Services as a
result of the Temporary Service Suspension. Upon the occurrence and during the
continuation of Temporary Service Suspension, the parties shall cooperate to
attempt to arrange for Feedstock or Services to be furnished to the other Party
in an alternate manner or by a third party acceptable to affected Party, to
minimize or reduce the effect of such Temporary Service Suspension on the
applicable Party’s operations.
(b)    Emergency Repairs. The Parties shall provide notice to the other as soon
as reasonably possible (and in any event within twenty-four (24) hours) in the
event of any emergency repair or unplanned required maintenance that is
affecting or will affect provision of the Services. Each Party shall use
commercially reasonable efforts to complete any such emergency repairs in a
timely manner and to resume the provision of such Service as soon as
practicable.
Section 10.5    Priority Supply. Refinery Company and Fertilizer Company shall
each have priority over third parties with respect to any Feedstocks and
Services to be made available to such Party (the “Receiving Party”) by the other
Party (the “Supplying Party”) under this Agreement, provided that, to the extent
that purchase of any particular Feedstock or Service by a Receiving Party is
discretionary on the part of the Receiving Party and the Receiving Party has not
purchased from the Supplying Party the quantity of the Feedstock or Service that
is presently available from the Supplying Party, then the Supplying Party may
offer and sell such available Feedstock or Service to a third party so long as
the Supplying Party first gives to the Receiving Party written notice of such
prospective offer and sale and the option to purchase such Feedstock or Service
on the terms provided in this Agreement with respect to such available Feedstock
or Service, provided that the Receiving Party exercises such option by written
notice to the Supplying Party within five (5) days following the date Supplying
Party gives its written notice to Receiving Party with respect to the available
Feedstock or Service.
Section 10.6    Audit and Inspection Rights. Refinery Company and Fertilizer
Company shall each (“Requesting Party”) have the right, upon reasonable written
notice to the other Party (“Other Party”), to audit, examine and inspect, at
reasonable times and locations, all documentation, records, equipment,
facilities, and other items owned or under the control of the Other Party that
are reasonably related to the Feedstocks and Services provided for under this
Agreement, solely for the purpose of confirming the measurement or pricing of,
or tolerances or specifications of, any Feedstocks or Services, confirming
compliance and performance by the Other Party, or exercising any rights of the
Requesting Party, under this Agreement.
Section 10.7    Upgrade Costs. In the event that either Refinery Company or
Fertilizer Company (“Requiring Company”) requires that any capital or other
upgrades be made by the other Party (“Upgrading Party”) to any of the Upgrading
Party’s equipment or other facilities in connection with the provision of any
Feedstock or Services under this Agreement, the Upgrading


18

--------------------------------------------------------------------------------





Party shall cooperate in implementing any such upgrades, provided that: (a) such
upgrade does not adversely affect in a material respect the Upgrading Party’s
facilities or operations, and (b) the Requiring Party pays (on terms and
conditions acceptable to the Upgrading Party) any and all costs of implementing
such upgrade, and any increase in ongoing costs to the Upgrading Party
(including without limitation the costs of insurance, licenses, maintenance,
permits, repairs, replacements, and taxes).
Section 10.8    Successor Third Party Agreements. In the event that any of the
Linde Agreement, TKI Phase I Agreement, TKI Phase II Agreement, Gas Contract, or
any other agreement with or between any third parties that relates to any
Feedstock or Services referred to in this Agreement, terminates prior to the
termination of this Agreement, the parties shall in good faith cooperate to
replace any such agreements with successor agreements with commercially similar
terms, in which case reference herein to the terminated third party agreement
shall be deemed a reference to the applicable successor agreement. In the event
that such a successor agreement is not entered into or is entered into on terms
that are not commercially similar, then the parties will negotiate in good faith
to determine the terms and conditions, if any, that are commercially practicable
for the applicable Feedstock or Services to be furnished by one party to the
other.
ARTICLE 11

NOTICES
Any notice, request, correspondence, information, consent or other communication
to any of the Parties required or permitted under this Agreement shall be in
writing (including telex, telecopy, or facsimile), shall be given by personal
service or by telex, telecopy, facsimile, overnight courier service, or
certified mail with postage prepaid, return receipt requested, and properly
addressed to such Party and shall be effective upon receipt. For purposes hereof
the proper address of the Parties shall be the address stated beneath the
corresponding Party’s name below, or at the most recent address given to the
other Parties hereto by notice in accordance with this Article:
If to Refinery Company, to:
With a copy to:
Coffeyville Resources
  Refining & Marketing, LLC
400 N. Linden St., P.O. Box 1566
Coffeyville, Kansas 67337
Attention: Executive Vice President,
                 Refining Operations
Facsimile: (620) 251-1456
John R. Walter,
Senior Vice President and General Counsel
Coffeyville Resources
  Refining & Marketing, LLC
10 E. Cambridge Circle, Ste. 250
Kansas City, Kansas 66103
Facsimile: (913) 982-0976
If to Fertilizer Company, to:
With a copy to:
Coffeyville Resources
  Nitrogen Fertilizers, LLC
701 E. Martin St., P.O. Box 5000
Coffeyville, Kansas 67337
Attention: Vice President, Operations
Facsimile: (620) 252-4357
John R. Walter,
Senior Vice President and General Counsel
Coffeyville Resources
  Nitrogen Fertilizers, LLC
10 E. Cambridge Circle, Ste. 250
Kansas City, Kansas 66103
Facsimile: (913) 982-0976



19

--------------------------------------------------------------------------------







or such other address(es) as either Party designates by registered or certified
mail addressed to the other Party.
ARTICLE 12

EXHIBITS
All of the Exhibits attached hereto are incorporated herein and made a part of
this Agreement by reference thereto.
ARTICLE 13

FORCE MAJEURE
Neither Party shall be liable to the other for failure of or delay in
performance hereunder (except for the payment of amounts due for Feedstocks or
Services hereunder) to the extent that the failure or delay is due to Force
Majeure. Performance under this Agreement shall be suspended (except for the
payment of amounts due for Feedstocks or Services hereunder) during the period
of Force Majeure to the extent made necessary by the Force Majeure. No failure
of or delay in performance pursuant to this Article 13 shall operate to extend
the term of this Agreement. Performance under this Agreement shall resume to the
extent made possible by the end or amelioration of the Force Majeure event.
Upon the occurrence of any event of Force Majeure, the Party claiming Force
Majeure shall notify the other Party promptly in writing of such event and, to
the extent possible, inform the other Party of the expected duration of the
Force Majeure event and the performance to be affected by the event of Force
Majeure under this Agreement. Each Party shall designate a person with the power
to represent such Party with respect to the event of Force Majeure. The Party
claiming Force Majeure shall use commercially reasonable efforts, in cooperation
with the other Party and such Party’s designee, to diligently and expeditiously
end or ameliorate the Force Majeure event. In this regard, the Parties shall
confer and cooperate with one another in determining the most cost-effective and
appropriate action to be taken. If the Parties are unable to agree upon such
determination, the matter shall be determined by dispute resolution in
accordance with Article 5.
ARTICLE 14

INSURANCE
Section 14.1    Minimum Insurance. During the term of this Agreement, Refinery
Company and Fertilizer Company shall each carry the minimum insurance described
below.
(a)    Workers’ compensation with no less than the minimum limits as required by
applicable law.
(b)    Employer’s liability insurance with not less than the following minimum
limits:


20

--------------------------------------------------------------------------------





(i)    Bodily injury by accident - $1,000,000 each accident;
(ii)    Bodily injury by disease - $1,000,000 each employee; and
(iii)    Bodily injury by disease - $1,000,000 policy limit.
(c)    Commercial general liability insurance on ISO form CG 00 01 10 93 or an
equivalent form covering liability from premises, operations, independent
contractor, property damage, bodily injury, personal injury, products, completed
operations and liability assumed under an insured contract, all on an occurrence
basis, with limits of liability of not less than $1,000,000 combined single
limits.
(d)    Automobile liability insurance, on each and every unit of automobile
equipment, whether owned, non-owned, hired, operated, or used by Refinery
Company or Fertilizer Company or their employees, agents, contractors and/or
their subcontractors covering injury, including death, and property damage, in
an amount of not less than $1,000,000 per accident.
(e)    Umbrella or excess liability insurance in the amount of $10,000,000
covering the risks and in excess of the limits set for in subsections 14(b), (c)
and (d) above.
Section 14.2    Additional Insurance Requirements. Refinery Company and
Fertilizer Company shall each abide by the following additional insurance
requirements with respect to all insurance policies required by Section 14.1, as
follows:
(a)    All insurance policies purchased and maintained in compliance with
subsection 14.1(c), (d) and (e) above by one party (the “Insuring Party”), as
well as any other excess and/or umbrella insurance policies maintained by the
Insuring Party, shall name the other party and their collective directors,
officers, partners, members, managers, general partners, agents, and employees
as additional insureds, with respect to any claims related to losses caused by
the Insuring Party’s business activities or premises. Those policies referred to
in subsection 14.1(c) shall be endorsed to provide that the coverage provided by
the Insuring Party’s insurance carriers shall always be primary coverage and
non-contributing with respect to any insurance carried by the other Party with
respect to any claims related to liability or losses caused by the Insuring
Party’s business activities or premises.
(b)    Those policies referred to in Section 14.1, and in subsection 14.2(e),
shall be endorsed to provide that underwriters and insurance companies of each
of Refinery Company and Fertilizer Company shall not have any right of
subrogation against the other Party or any of such other Party’s directors,
officers, members, managers, general partners, agents, employees, contractors,
subcontractors, or insurers.
(c)    Those policies referred to in subsection 14.1 shall be endorsed to
provide that 30 days prior written notice shall be given to the other Party in
the event of cancellation, no-payment of premium, or material change in the
policies.


21

--------------------------------------------------------------------------------





(d)    Each of Refinery Company and Fertilizer Company shall furnish the other,
prior to the commencement of any operations under this Agreement, with a
certificate or certificates, properly executed by its insurance carrier(s),
showing all the insurance described in subsection 14.1 to be in full force and
effect.
(e)    The Refinery Company and Fertilizer Company shall each be responsible for
its own property and business interruption insurance.
(f)    Notwithstanding the foregoing, the Parties acknowledge and agree that the
insurance required by this Agreement may be purchased and maintained jointly by
the Parties or their affiliates. If such insurance is purchased and maintained
jointly and each Party is a named insured thereunder, then the requirements of
Section 14.2(a) – (e) will be deemed waived by the Parties.
ARTICLE 15

MISCELLANEOUS
Section 15.1    Confidentiality.
(a)    During the course of the Parties’ performance hereunder, the Parties
acknowledge and agree that each of them may receive or have access to
confidential information of the other Party (“Confidential Information”).
“Confidential Information” of a Party (“First Party”) shall include any and all
information relating to its business, including, but not limited to, inventions,
concepts, designs, processes, specifications, schematics, equipment, reaction
mechanisms, processing techniques, formulations, chemical compositions,
technical information, drawings, diagrams, software (including source code),
hardware, control systems, research, test results, plant layout, feasibility
studies, procedures or standards, know-how, manuals, patent information, the
identity of or information concerning current and prospective customers,
suppliers, consultants, licensors, licensees, contractors, subcontractors and/or
other agents, financial and sales information, current or planned commercial
activities, business strategies, records, marketing plans, or other information
relating to its business activities or operations and those of its affiliates,
customers, suppliers, consultants, licensors, contractors, subcontractors,
agents and/or any others to whom such First Party owes a duty of
confidentiality, which (i) is identified in writing as “Confidential,”
“Restricted,” “Proprietary Information” or other similar marking, or (ii) is
known by the other Party (the “Second Party”) to be considered confidential or
proprietary, or (iii) should be known or understood to be confidential or
proprietary by an individual exercising reasonable commercial judgment in the
circumstances.
(b)    Confidential Information of a First Party does not include information to
the extent such information: (i) is or becomes generally available to and/or
known by the public through no fault of the Second Party, or (ii) is or becomes
generally available to the Second Party on a non-confidential basis from a
source other than the First Party or its representatives, provided that such
source was not known to the Second Party to be bound by a confidentiality
agreement with the First Party, or (iii) was previously known to the Second
Party or its affiliates as evidenced by written records, or (iv) is or was
independently developed, as evidenced by written records, by or on behalf of the
Second Party or its affiliates by individuals who did not directly or indirectly
receive relevant


22

--------------------------------------------------------------------------------





Confidential Information of the First Party. Specific disclosures shall not be
deemed to be within the foregoing exceptions merely because they are embraced by
more general information within the exceptions. In addition, any combination of
features disclosed shall not be deemed to be within the foregoing exceptions
merely because individual features may be within the exceptions.
(c)    The Parties agree that: (i) as between the Parties, a First Party’s
Confidential Information shall remain the exclusive property of such First
Party, and (ii) the Second Party shall use the First Party’s Confidential
Information solely for purposes of performing such Second Party’s obligations
under this Agreement (the “Purpose”), and for no other reason, and (iii) the
Second Party shall limit its disclosure of the First Party’s Confidential
Information to those of its affiliates, employees, agents and other third
parties with a “need-to-know” such information for the Purpose and shall not
disclose the Confidential Information (in whole or in part) to any other party,
and (iv) the Second Party shall ensure that any affiliates, employees, agents or
other third parties to whom the First Party’s Confidential Information is
disclosed are obligated in writing to abide by confidentiality and non-use
restrictions at least as stringent as those set forth in this Agreement, and (v)
the Second Party shall protect the Confidential Information of the First Party
to the same extent the Second Party protects its own like trade secrets and
confidential information, but in no event less than commercially reasonable
care.
(d)    In the event a Second Party receives a request or is required by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process or legal requirement to disclose all or any part of
the First Party’s Confidential Information, the Second Party agrees to (i)
immediately notify the First Party in writing of the existence, terms and
circumstances surrounding such a request or requirement, and (ii) assist the
First Party in seeking a protective order or other appropriate remedy
satisfactory to the First Party (at the expense of the First Party). In the
event that such protective order or other remedy is not obtained (or the First
Party waives compliance with the provisions hereof), (x) the Second Party may
disclose that portion of the First Party’s Confidential Information which it is
legally required to disclose, and (y) the Second Party shall exercise reasonable
efforts to obtain assurance that confidential treatment will be accorded the
Confidential Information to be disclosed, and (z) the Second Party shall give
written notice to First Party of the information to be so disclosed as far in
advance of its disclosure as practicable. In addition, a Second Party may
disclose all or any part of the First Party’s Confidential Information to the
Second Party’s funding sources and their representatives, provided that Second
Party shall exercise reasonable efforts to obtain assurance that confidential
treatment will be accorded the Confidential Information to be disclosed, and the
Second Party shall give written notice to First Party of the information to be
so disclosed as far in advance of its disclosure as practicable.
(e)    The parties agree that any violation of this Section 15.1 by a Second
Party or any affiliates, employees, agents or other third parties to whom the
Confidential Information of First Party is disclosed may be enforced by the
First Party by obtaining injunctive or specific relief from a court of competent
jurisdiction. Such relief shall be cumulative and not exclusive of any other
remedies available to the First Party at law or in equity, including, but not
limited to, damages and reasonable attorneys’ fees.


23

--------------------------------------------------------------------------------





Section 15.2    Headings. The headings used in this Agreement are for
convenience only and shall not constitute a part of this Agreement.
Section 15.3    Independent Contractors. The Parties acknowledge and agree that
neither Party, by reason of this Agreement, shall be an agent, employee or
representative of the other with respect to any matters relating to this
Agreement, unless specifically provided to the contrary in writing by the other
Party. This Agreement shall not be deemed to create a partnership or joint
venture of any kind between Refinery Company and Fertilizer Company.
Section 15.4    Ancillary Documentation, Amendments and Waiver. The Parties may,
from time to time, use purchase orders, acknowledgments or other instruments to
order, acknowledge or specify delivery times, suspensions, quantities or other
similar specific matters concerning the Feedstocks or relating to performance
hereunder, but the same are intended for convenience and record purposes only
and any provisions which may be contained therein are not intended to (nor shall
they serve to) add to or otherwise amend or modify any provision of this
Agreement, even if signed or accepted on behalf of either Party with or without
qualification. This Agreement may not be amended, modified or waived except by a
writing signed by all parties to this Agreement that specifically references
this Agreement and specifically provides for an amendment, modification or
waiver of this Agreement. No waiver of or failure or omission to enforce any
provision of this Agreement or any claim or right arising hereunder shall be
deemed to be a waiver of any other provision of this Agreement or any other
claim or right arising hereunder.
Section 15.5    Construction and Severability. Every covenant, term and
provision of this Agreement shall be construed simply according to its fair
meaning and in accordance with industry standards and not strictly for or
against either Party. Every provision of this Agreement is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity or
legality of the remainder of this Agreement.
Section 15.6    Waiver. The waiver by either Party of any breach of any term,
covenant or condition contained in this Agreement shall not be deemed to be a
waiver of such term, covenant or condition or of any subsequent breach of the
same or of any other term, covenant or condition contained in this Agreement. No
term, covenant or condition of this Agreement will be deemed to have been waived
unless such waiver is in writing.
Section 15.7    No Third Party Beneficiaries. The Parties each acknowledge and
agree that there are no third party beneficiaries having rights under or with
respect to this Agreement, including without limitation, under the Linde
Agreement, TKI I Phase I Agreement, TKI Phase II Agreement, or Gas Contract.
Section 15.8    Entire Agreement. This Agreement, including all Exhibits hereto,
constitutes the entire, integrated agreement between the Parties regarding the
subject matter hereof and supersedes any and all prior and contemporaneous
agreements (including the Original Agreement), representations and
understandings of the Parties, whether written or oral, regarding the subject
matter hereof.
[signature page follows]


24

--------------------------------------------------------------------------------


Signature Page
to
Feedstock and Shared Services Agreement




The Parties have executed and delivered this Agreement as of the date first
above set forth.


COFFEYVILLE RESOURCES
REFINING & MARKETING, LLC
 
COFFEYVILLE RESOURCES
NITROGEN FERTILIZERS, LLC
 
 
 
 
 
 
By:  /s/ Robert W. Haugen       
 
By: /s/ Mark A. Pytosh      
Name: Robert W. Haugen
Title: Executive Vice President,
   Refining Operations


 
Name: Mark A. Pytosh
Title: Chief Executive Officer and President





25

--------------------------------------------------------------------------------






EXHIBIT A
FACILITIES DESCRIPTION


The Fertilizer Plant is shown on Plot Plan A attached hereto.
The Gasification Unit is shown on Plot Plan A attached hereto.
The Ammonia Synthesis Loop is shown on Plot Plan A attached hereto.
The UAN Plant is shown on Plot Plan A attached hereto.
The Linde Facility is shown on Plot Plan A attached hereto.
The Administrative and Warehouse Building is shown on Plot Plan A attached
hereto.
The Feedstock Delivery Points are shown on Plot Plan A and Drawing D11-0913B
attached hereto. The coke Feedstock Delivery Point is the south side of the
Refinery’s coke pit.
The Utility Facilities are shown on Plot Plan A attached hereto.
The Grounds are shown on Plot Plan A attached hereto.
The Offsite Sulfur Recovery Unit is shown on Plot Plan A attached hereto.
The Refinery is shown on Plot Plan A attached hereto.






A-1



--------------------------------------------------------------------------------






EXHIBIT B
ANALYSIS, SPECIFICATIONS AND PRICING FOR FEEDSTOCK AND SERVICES
FEEDSTOCKS:
Hydrogen
 
 
 
- Gaseous
 
- Purity
not less than 99.9 mol.%
- Flow
21 mmscf/day maximum
- Pressure
450 psig ± 30 psi
- Carbon Monoxide
less than 10 ppm
- Carbon Dioxide
less than 10 ppm
- Price for sales from Fertilizer Company to Refinery Company
For the first 1.675 mmscfd (aggregated monthly) of Hydrogen, the Hydrogen price
shall be $0.46 per 100scf based on an Ammonia Price of $300.00 per short ton.
For any Hydrogen in excess of 1.675 mmscfd (aggregated monthly), the Hydrogen
price for such excess Hydrogen shall be $0.55 per 100scf based on a UAN Price of
$150.00 per short ton. The Hydrogen price per 100scf shall adjust as of the
first day of each calendar month up or down in the same percentage as the
Ammonia Price or UAN Price for the immediately preceding calendar month adjusts
up or down from $300.00 per short ton or $150.00 per short ton, respectively.


 
 
- Flow measurement
All Hydrogen flows shall be measured by a standard sharp edge orifice plate and
differential pressure transmitter located at the Fertilizer Plant. The measured
flow shall be pressure and temperature compensated and totalized by the
Fertilizer Plant's Honeywell process control computer (TDC 3000) or any
replacement computer. All transmitter signals and computer calculations are
available to the Refinery through the existing communications bus for
verification. Calibration of the transmitter shall be done at least annually and
may be done more frequently at Refinery Company's request.
 
 
Nitrogen
 
 
 
- Gaseous
 
- Purity
99.99 mol. % (minimum) (5 ppm oxygen maximum)
- Pressure
180 psig (+ 10 psig)
- Flow
20,000 scfh (normal); 40,000 scfh (maximum)
- Temperature
Ambient







B-1

--------------------------------------------------------------------------------





- Price
$0.25 per cscf based on a total electric energy cost of $0.035 per KWH;
provided, however, that this price will increase or decrease in the same
percentage as the Fertilizer Company's electric bill from the City of
Coffeyville (or from such other electric utility provider as the Fertilizer
Company may have from time to time in the future) increases or decreases on a
per/KWH basis and each such price adjustment shall apply to any gaseous nitrogen
sold by Fertilizer Company after the date of such adjustment to the date of the
next adjustment.


- Flow measurement
All Nitrogen flows shall be measured by a standard sharp edge orifice plate and
differential pressure transmitter located at the Fertilizer Plant. The measured
flow shall be pressure and temperature compensated and totalized by the
Fertilizer Plant's Honeywell process control computer (TDC 3000) or any
replacement computer. All transmitter signals and computer calculations are
available to the Refinery through the existing communications bus for
verification. Calibration of the transmitter shall be done at least annually and
may be done more frequently at Refinery Company's request.
 
 
Oxygen
 
 
 
-Gaseous
 
-Purity
99.6 mol. % (minimum)
-Pressure
65 psig (± 5 psig)
-Flow
29.8 STPD (maximum)
-Temperature
Ambient
- Flow measurement
All Oxygen flows shall be measured by a standard sharp edge orifice plate and
differential pressure transmitter located at the Fertilizer Plant. The measured
flow shall be pressure and temperature compensated and totalized by the
Fertilizer Plant's Honeywell process control computer (TDC 3000) or any
replacement computer. All transmitter signals and computer calculations are
available to the Refinery through the existing communications bus for
verification. Calibration of the transmitter shall be done at least annually and
may be done more frequently at Refinery Company's request.
 
 
Sour water
 
 
 
- Composition
.80% ammonia (maximum)
0.05 mol. % H2S (maximum)
-Pressure
90 psig (maximum)
35 psig (minimum)
-Temperature
125°F (normal)
-Flow
20 gpm (maximum)
12 gpm (normal)
-Price
zero dollars ($0)



B-2

--------------------------------------------------------------------------------





 
 
High Pressure Steam
 
 
 
- Pressure
600 psig ± 10 psi (normal)
- Flow (Gasifier Startup)
As available, up to 75,000 pounds per hour (to Fertilizer Company)
(normal)
As available, 50,000 + 20,000 pounds per hour (to Refinery Company)
-Price
The price is dependent upon the natural gas price (symbolized by "NGP" in the
formulae below) and "steam flow" in the formulae below is determined by the
Fertilizer Plant's process control computer:
To Fertilizer Company:
Price = (1.22)(NGP)(steam flow)/1000
To Refinery Company:
Price = (1.10)(NGP)(steam flow)/1000
 
 
For purposes of determining the price of High Pressure Steam hereunder, NGP
means the price of natural gas measured at a per mmbtu rate based on the price
for natural gas actually paid by Refinery Company for the month preceding the
sale. Notwithstanding anything to the contrary set forth herein, Refinery
Company shall have no obligation to pay for High Pressure Steam during periods
when Refinery Company is flaring fuel gas.
- Flow measurement
All High Pressure Steam flows shall be measured by a standard sharp edge orifice
plate and differential pressure transmitter located at the Fertilizer Plant. The
measured flow shall be totalized by the Fertilizer Plant's Honeywell process
control computer (TDC 3000) or any replacement computer. All transmitter signals
and computer calculations are available to the Refinery through the existing
communications bus for verification. Calibration of the transmitter shall be
done at least annually and may be done more frequently at Refinery Company's
request.
 
 
Low Pressure Steam
 
 
 
-Flow
Variable
-Pressure
Approximately 120-170 psi
-Price
zero dollars ($0)
 
 
Tail Gas
 
 
 
- Gaseous
 



B-3

--------------------------------------------------------------------------------





- Flow measurement
All Tail Gas flows will be measured by a standard sharp edge orifice plate or
annubar and differential pressure transmitter located at the Fertilizer Plant.
The measured flow shall be pressure and temperature compensated and totalized by
the Fertilizer Plant's Honeywell process control computer (TDC 3000) or any
replacement computer. All transmitter signals and computer calculations are
available to the Refinery through the existing communications bus for
verification. Calibration of the transmitter shall be done at least annually and
may be done more frequently at Refinery Company's request.
- LHV / HHV
LHV means the lower heating value, and HHV means the higher heating value.
- Tail Gas Price
VOLTG x LHVTG x PRICENG x (HHVNG / LHVNG)


For purposes of the foregoing formula:


VOLTG = the volume of the Tail Gas stream in scf for the month


LHVTG = the average LHV of the weekly samples of the Tail Gas stream analyzed
for the previous month; the Refinery Company and the Fertilizer Plant will
mutually agree on the Btu Content for the first month of operation following the
Commencement Date


PRICENG = the price of natural gas measured at a per mmbtu rate (and at the HHV)
based on the price for natural gas actually paid by Refinery Company for the
month preceding the sale


HHVNG = the HHV of natural gas or 1012 Btu/scf


LHVNG = the LHV of natural gas or 911 Btu/scf
- Capital Cost
The "Capital Cost" is the aggregate capital expenditures incurred by Refinery
Company to procure, construct and install the piping, pipe supports, control
valve station, flow meter and associated instrumentation needed to connect the
PSA at the Fertilizer Plant to the #1 Boiler at the Refinery, for purposes of
the delivery of Tail Gas.
- Capital Recovery Fee
The "Capital Recovery Fee" is the monthly amount needed for Refinery Company to
recover the Capital Cost using straight-line depreciation over a three-year
period at an interest rate of 12% per annum.
- Return Fee
The monthly amount needed to net to the Refinery Company a 15% per annum return
on their investment of the Capital Cost.
- Commencement Date
The "Commencement Date" will be the date upon which the delivery of Tail Gas to
the Refinery begins.



B-4

--------------------------------------------------------------------------------





- Net Price
Upon the Commencement Date, the net price for the Tail Gas for the first three
years will be computed by taking the Tail Gas Price minus the Capital Recovery
Fee. Following the initial three-year period and continuing for one year
thereafter, the net price for the Tail Gas will be computed by taking the Tail
Gas Price minus the Return Fee. Following the initial four-year period, the net
price for Tail Gas will be the Tail Gas Price. Notwithstanding anything to the
contrary set forth herein, Refinery Company shall have no obligation to pay for
Tail Gas during periods when Refinery Company is flaring fuel gas.


Refinery Company will pay Fertilizer Company on a monthly basis for all Tail Gas
purchased.
 
 
SERVICES:
 
 
 
Firewater
 
 
 
- Pressure
185 psig (maximum)
100 psig (minimum)
- Temperature
70°F (normal)
- Flow
2,000 gpm (maximum)
0 gpm (normal)
-Price
zero dollars ($0)
 
 
Instrument Air
 
 
 
- Purity
-40°F dew point (normal operating)
- Pressure
125 psig + 10 psi (normal operating)
- Flow
4000 scfm maximum (normal operating)
- Temperature
ambient
- Price
 
 
 
To the Refinery Company:
$18,000 per month (prorated on a per diem basis to reflect the number of days,
including partial days, in the applicable month that Instrument Air is provided)
based on $.035 total laid in cost per KWH; provided, that this price will
increase or decrease in the same percentage as the Fertilizer Company's total
laid in cost for electricity from the City of Coffeyville (or from such other
electric utility provider as the Fertilizer Company may have from time to time
in the future) increases or decreases on a per/KWH basis and each such price
adjustment shall apply to any Instrument Air sold by Fertilizer Company after
the date of such adjustment until the date of the next adjustment; provided,
however, that such cost shall be reduced on a pro-rata basis for each day that
such Instrument Air is not available from the Linde Facility.
 
 



B-5

--------------------------------------------------------------------------------





To the Fertilizer Company:
$18,000 per month (prorated on a per diem basis to reflect the number of days,
including partial days, in the applicable month that Instrument Air is provided)
based on $.039 total laid in cost per KWH; provided, that this price will
increase or decrease in the same percentage as the Refinery Company's total cost
for electricity from Kansas Gas and Electric Company (or from such other
electric utility provider as the Refinery Company may have from time to time in
the future) increases or decreases on a per/KWH basis and each such price
adjustment shall apply to any Instrument Air sold by Refinery Company after the
date of such adjustment until the date of the next adjustment.


- Flow measurement
All Instrument Air flows shall be measured by a standard sharp edge orifice
plate and differential pressure transmitter located at the Fertilizer Plant. The
measured flow shall be totalized by the Fertilizer Plant's Honeywell process
control computer (TDC 3000) or any replacement computer. All transmitter signals
and computer calculations are available to the Refinery through the existing
communications bus for verification. Calibration of the transmitter shall be
done at least annually and may be done more frequently at Refinery Company's
request.



Security
Fertilizer Company shall pay Refinery Company a pro rata share of Refinery
Company's direct costs of providing security services for the entire Fertilizer
Plant/Refinery complex, which pro rata share shall be mutually agreed upon by
the Parties based upon a commercially reasonable allocation of such costs in
relation to the security services as provided to the Fertilizer Plant and the
Refinery.




B-6